       Case
        Case:
            4:14-cv-02411-YGR
              17-16405, 10/03/2018,
                                Document
                                    ID: 11034395,
                                           187 Filed
                                                  DktEntry:
                                                     10/03/18
                                                            51, Page
                                                                Page 11 of
                                                                        of 11



                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          OCT 3 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
ROHINI KUMAR, an individual, on behalf           No.    17-16405
of herself, the general public and those
similarly situated,                              D.C. No. 4:14-cv-02411-YGR
                                                 Northern District of California,
                Plaintiff-Appellee,              Oakland

 v.                                              ORDER

SALOV NORTH AMERICA CORP.,

                Defendant-Appellee,

 v.

THEODORE H. FRANK,

                Objector-Appellant.

Before: McKEOWN, W. FLETCHER, and GOULD, Circuit Judges.

      Objector-Appellant Theodore H. Frank’s motion to stay the mandate

pending his petition for writ of certiorari is granted. Fed. R. App. P. 41(d)(2).
